DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150068455) in view of Jin (KR 20130037482)
With regard to claim 1, Lee teaches a method of manufacturing a deposition mask (cl. 1, FIG. 1-5), the method comprising: arranging a deposition mask (100/110) to be processed on a stage (20); and forming a deposition hole (150) in the deposition mask (100/110) by irradiating the deposition mask (100/110) with a laser beam (“L” from 10, FIG. 1), wherein: the laser beam (L) forming the deposition hole (150); and the laser beam (L) comprises a pulse laser (processing precision of the through holes 150 can be further improved by using an ultra-short pulsed laser as described above, para. [0061]), and pulse energy of the laser beam (L) when the laser beam is irradiated once is different from pulse energy of the laser beam when the laser beam is irradiated twice (the groove 140 can be formed by gradually reducing the thickness of a portion of the thin plate 110, by irradiating overlapping portions of the thin plate 110 in a scan pattern. For example, if the laser L by which a processed depth is controlled to 2 μm per scan, in relation to the thin plate 110 having a thickness of 20 μm, the through hole 150 can be formed by radiating the laser L onto the thin plate 110 for a total of ten scans. In other words, the laser is L scanned across the thin plate 110 ten times, in order to form the through hole 150 completely through the thin plate 110, para. [0054]).   It must be stressed that the Examiner’s interpretation of the recitation “pulse energy of the laser beam when the laser beam is irradiated once is different from pulse energy of the laser beam when the laser beam is irradiated twice” is based upon the written description of the instant patent application which discusses said recitation (see para. [0059]: “Meanwhile, the laser beam L may be irradiated plural times in the same path in the region where the deposition hole 121 is formed. Pulse energy of the laser beam L when the laser beam L is irradiated once may be different from pulse energy when the laser beam L is irradiated twice.”) in which multiple irradiations will result in higher pulse energy.
While Lee does not explicitly teach in a single embodiment the recitation of irradiated plural times in an identical moving path in a region where the deposition hole is formed; Lee does teach “the laser irradiation apparatus 10 may be connected to an additional moving unit configured to move the laser irradiation apparatus 10 with respect to the stage 20”, para. [0028] and additionally FIG. 4 illustrates a plurality of openings 151 with corresponding portions 131 immediately adjacent thereto.   Notwithstanding the foregoing, Jin teaches irradiated plural times in an identical moving path (Jin: closed curves 31/32/33)  and pulse energy of the laser beam when the beam has a variable energy (Jin: cl. 2: irradiating a laser beam having a first energy to a position where a mask hole is to be formed on the substrate; and a second irradiating step of irradiating a laser beam having a second energy smaller than the first energy to the same position where the laser beam is irradiated in the first irradiating step).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to include irradiated plural times in an identical moving path in a region where the deposition hole is formed and a variable pulse energy source as suggested and taught by Jin for the purpose of providing a variable pulse energy source which is movable in a predetermined direction .
With regard to claim 2, Jin teaches in the region (region of mask 10) where the deposition hole (12) is formed (FIG. 4), a moving path (31/32/33) of the laser beam (L) includes a first point (13a) and a second point (13b) that are different from each other (FIG. 4); and the pulse energy of the laser beam (L) when the laser beam is irradiated once or twice at the first point and the second point are different from each other (Jin: claim 2 – first and second irradiation steps applied via 31 and 32, respectivelly).
With regard to claim 3, the limitation of a moving path of the laser beam has a spiral shape; and
the laser beam continuously moves from an edge of the region where the deposition hole is formed to a center of the region is not explicitly taught by Jin; however, it is submitted that as the citation teaches moving paths 31/32/33 resulting in mask 10 having the shape illustrated in FIG. 4 with regions 13a/13b/13c resulting due to irradiation via laser L, it is submitted that such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the moving path as claimed to achieve a desired machining shape since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 4, Jin teaches pulse energy of the laser beam at the edge of the region where the deposition hole is formed is greater than pulse energy of the laser beam at the center of the region (pulse energy at 13A higher than energy at 13C, pg. 4 ln. 40-53).
With regard to claim 5, Lee teaches the moving path of the laser beam is set by input data prior to the irradiation of the laser beam; and the data includes data on the laser beam, data on the deposition mask, and data on the deposition hole (para. [0028]: moving unit configured to move laser irradiation apparatus 10 with respect to stage 20; para. [0054]: scan patterns and number of scans controlled based upon depth in view of thickness).
With regard to claim 6, Lee teaches at least one of a moving speed of the laser beam, pulse energy of the laser beam, and the number of times of irradiation of the laser beam is set together with the moving path of the laser beam (para. [0028]: moving unit configured to move laser irradiation apparatus 10 with respect to stage 20; para. [0054]: scan patterns and number of scans controlled based upon depth in view of thickness).
With regard to claim 7, Lee teaches the data on the deposition mask includes a name and thickness of a material forming the deposition mask (para. [0028]: moving unit configured to move laser irradiation apparatus 10 with respect to stage 20; para. [0054]: scan patterns and number of scans controlled based upon depth in view of thickness).
With regard to claim 9, Lee teaches a plurality of deposition holes (152, FIG. 4) are formed in the deposition mask (100/110) so as to be spaced apart from each other (FIG. 4); and the laser beam is not irradiated between two adjacent deposition holes (portions 131 illustrate that laser beam is not irradiation between adjacent holes in FIG. 4).
With regard to claim 10, Lee teaches a method of manufacturing a deposition mask (cl. 1, FIG. 1-5), the method comprising: utilizing data on a laser beam (L), data on a deposition mask (100/110), and data on a deposition hole (150); setting a moving path of the laser beam according to the input data; and forming the deposition hole (150) by irradiating the deposition mask (100/110) with the laser beam (L), wherein at least one of a moving speed of the laser beam, pulse energy of the laser beam, and the number of times of irradiation of the laser beam is set together with the moving path of the laser beam (para. [0028]: moving unit configured to move laser irradiation apparatus 10 with respect to stage 20; para. [0054]: scan patterns and number of scans controlled based upon depth in view of thickness).    With regard to the limitation of “inputting” the various claimed values, it is submitted that a control unit would necessarily be present to facilitate the claimed invention as the claimed invention would be inoperable without such a control unit (e.g., laser hole penetration depths having micro-meter values, etc.), and accordingly, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to include predetermined values in view of the desired operation/depth of holes.    
With regard to claim 11, Lee teaches the data on the deposition mask is a name and thickness of a material forming the deposition mask (para. [0028]: moving unit configured to move laser irradiation apparatus 10 with respect to stage 20; para. [0054]: scan patterns and number of scans controlled based upon depth in view of thickness).    
With regard to claim 12, with regard to the limitation of the laser beam is irradiated a plurality of times along the moving path of the laser beam, While Lee does not explicitly teach in a single embodiment the recitation of irradiated plural times along the moving path of the laser beam, Lee does teach “the laser irradiation apparatus 10 may be connected to an additional moving unit configured to move the laser irradiation apparatus 10 with respect to the stage 20”, para. [0028] and additionally FIG. 4 illustrates a plurality of openings 151 with corresponding portions 131 immediately adjacent thereto.   Notwithstanding the foregoing, Jin teaches irradiated plural times in a moving path (Jin: closed curves 31/32/33)  and pulse energy of the laser beam when the beam has a variable energy (Jin: cl. 2: irradiating a laser beam having a first energy to a position where a mask hole is to be formed on the substrate; and a second irradiating step of irradiating a laser beam having a second energy smaller than the first energy to the same position where the laser beam is irradiated in the first irradiating step).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to include irradiated plural times along the moving path of the laser beam as suggested and taught by Jin for the purpose of providing a variable pulse energy source which is movable in a predetermined direction .
.With regard to claim 13, Lee teaches pulse energy of the laser beam when the laser beam is irradiated once is different from pulse energy of the laser beam when the laser beam is irradiated twice (the groove 140 can be formed by gradually reducing the thickness of a portion of the thin plate 110, by irradiating overlapping portions of the thin plate 110 in a scan pattern. For example, if the laser L by which a processed depth is controlled to 2 μm per scan, in relation to the thin plate 110 having a thickness of 20 μm, the through hole 150 can be formed by radiating the laser L onto the thin plate 110 for a total of ten scans. In other words, the laser is L scanned across the thin plate 110 ten times, in order to form the through hole 150 completely through the thin plate 110, para. [0054]).   It must be stressed that the Examiner’s interpretation of the recitation “pulse energy of the laser beam when the laser beam is irradiated once is different from pulse energy of the laser beam when the laser beam is irradiated twice” is based upon the written description of the instant patent application which discusses said recitation (see para. [0059]: “Meanwhile, the laser beam L may be irradiated plural times in the same path in the region where the deposition hole 121 is formed. Pulse energy of the laser beam L when the laser beam L is irradiated once may be different from pulse energy when the laser beam L is irradiated twice.”) in which multiple irradiations will result in higher pulse energy.
With regard to claim 14, Jin teaches a moving path (31/32/33) of the laser beam (L) includes a first point (13a) and a second point (13b) that are different from each other (FIG. 4); and the pulse energy of the laser beam (L) when the laser beam is irradiated once or twice at the first point and the second point are different from each other (Jin: claim 2 – first and second irradiation steps applied via 31 and 32, respectively).

With regard to claim 16, the limitation(s) of a moving path of the laser beam has a spiral shape; and the laser beam continuously moves from an edge of the region where the deposition hole is formed to a center of the region, is not explicitly taught by Jin; however, it is submitted that as the citation teaches moving paths 31/32/33 resulting in mask 10 having the shape illustrated in FIG. 4 with regions 13a/13b/13c resulting due to irradiation via laser L, it is submitted that such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the moving path as claimed to achieve a desired machining shape since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 16, Jin teaches pulse energy of the laser beam at the edge of the region where the deposition hole is formed is greater than pulse energy of the laser beam at the center of the region (pulse energy at 13A higher than energy at 13C, pg. 4 ln. 40-53).
With regard to claim 18, Lee teaches a plurality of deposition holes (152, FIG. 4) are formed in the deposition mask (100/110) so as to be spaced apart from each other (FIG. 4); and the laser beam is not irradiated between two adjacent deposition holes (portions 131 illustrate that laser beam is not irradiation between adjacent holes in FIG. 4).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150068455) in view of Jin (KR 20130037482) as applied to the claims above, and further in view of Murray (US 9576862)
With regard to claims 8 and 17, Lee and Jin does not teach the limitation of the laser beam is divided into a plurality of divided laser beams by a beam splitter; and each of the plurality of divided laser beams forms the deposition hole.   However, Murray teaches a beam splitter 51 which receives radiation emitted from a laser 40 and thereby dividing the radiation into two pulses (FIG. 9B).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Lee reference, to include the claimed beam splitter, as suggested and taught by Murray, for the purpose of providing multiple pulses from a single pulse to thereby form multiple deposition holes concurrently.   

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview to expedite prosecution and in the interest of compact prosecution.   
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761